DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.	This office action for US Patent application 16/454,146 is responsive to communications filed on 11/20/2020, in response to the Non-Final Rejection 08/20/2020. Claims 3 and 15 have been cancelled. Claim 1 has been amended. Currently, claims 1-2, 4-14, 16-20 are pending and are presented for examination. 

Response to Arguments
3.	In response to communication filed on 11/20/2020, the claim objections with respect to claims 3 and 15 been withdrawn in view of the arguments and remarks. 
	In response to communication filed on 11/20/2020, the replacement of drawings were accepted and has been placed of record in application file. Accordingly, the drawings were being considered by the examiner.
	Applicant has filed terminal disclaimers (T.Ds) with respect to co-pending applications 16/449,490, 16/915,004, and 16/452,557. The terminal disclaimers were approved by the office on 11/20/2020. Therefore, the rejection of double patenting with respect to those cases has been withdrawn. 


Claim Objections
5.	Claim 20 is objected to because of the following informalities:   
The limitation “e.g.” as recited in claim 20 is unclear and vague. Applicant is suggested to remove this limitation.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 1-2, 4-6, 11-12, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al. (US2018/0075593A1) (hereinafter Wang).
	Regarding claim 1, Wang discloses a computer vision system (e.g. see Figs. 1-2; paragraphs 0060, 0193: computer graphic system & application; paragraph 0103: computer vision and image processing), comprising:
a camera (e.g. see Fig. 1: video source 130) that captures a plurality of image frames in a target field (e.g. see paragraphs 0004, 0061: identify and track objects moving within the field of view of a camera and the camera can be various camera; Fig. 1, paragraphs 0060, 0095, 0096: the IP cameras can be placed at various fields of view within the environment so that surveillance can be performed based on the captured video frames 102 of the environment); 
	a processor  (e.g. see Figs. 1, 15, paragraphs 0184, 0185, 0199: a processor) coupled to the camera, the processor configured to receive the plurality of image frames and detect occupants in the space from the image frames (e.g. see paragraphs 0007, 0008: The processor is configured to identify a blob determined from a current video frame as associated with an object and to determine, using the blob, a ground plane for the current video frame; Figs. 5, 9, paragraphs 0103, 0130-0132: detecting objects in the space), assign an ID and a location for each person in a field of view, an input image or a series of input images are processed by the processor for occupant detection and location, and occupants visible in the image are assigned IDs and locations in the image frame (e.g. see paragraphs 0048, 0063, 0064: assigning a tracker identifier (ID); abstract, paragraphs 0085, 0087, 0089: the person’s location and location of the image frame); 
	a user interface (e.g. see Fig. 1, paragraphs 0060, 0193: a video feed interface; paragraphs 0189, 0191: output interface) that allows for a determination of a reference object including one or more of: shape, dimensions, and location in the image (e.g. see Figs. 5-6, paragraphs 0108, 0114, 0116: reference point for the ground plane; Figs. 13A-14B, paragraphs 0175-0177: shape (height) and location of the image objects; paragraphs 0050, 0091, 0124: the person's location in the three-dimensional (3-D) real world);
	a server (e.g. see paragraph 0060, 0189, 0194: a video server and a file/web server) that calculates the dimensions of the actual space shown in the input image based on the reference object information (e.g. see paragraphs 0006, 0010, 0016: calculating the three-dimensional points on the ground plane; paragraphs 0052, 0056, 0057: calculate an estimated height of the object in the 2-D image plane), calculates distances between any and all: detected occupants (e.g. see paragraphs 0066, 0080, 0085: calculating a distance between the objects; paragraphs 0081, 0085: a distance of a blob tracker and a blob), and classifies each occupant as being within a determined-area of interest (e.g. see paragraphs 0062, 0069, 0103: classification can be greatly simplified based on the results of object detection and tracking; paragraphs 0104, 0106); and
	wherein the system provides information relative physical body orientation of one or more people in space (e.g. see paragraphs 0103, 0160, 0161: orientation in localized portions of an image and orientation of the object).
	Regarding claim 2, Wang discloses the system of claim 1, wherein a video feed captured by the camera and relayed to the processing unit for processing is not stored in the system (e.g. see paragraphs 0060, 0191, 0193: a video feed interface to receive video from a video content provider and the video source may generate computer graphics-based data as the source video, or a combination of live video that not stored in the system; paragraph 0188: transmitting encoded video data directly to destination device in real-time).
	Regarding claim 4,   Wang discloses the system of claim 1, wherein only data extracted from each frame is stored locally and/or relayed to the system servers (e.g. see paragraphs 0007, 0043: a memory configured to store video data; Fig. 1, paragraphs 0060, 0189: a video storage device for locally storing the data and a video server).
	Regarding claim 5,   Wang discloses the system of claim 1, wherein the system provides information relative to a person’s interaction with a product (e.g. see abstract, paragraphs 0012, 0013: the location of the person's head, eye, and feet; Fig. 5, paragraphs 0048,  0050, 0051: a person moving within a scene).
	Regarding claim 6,   Wang discloses the system of claim 1, wherein the system produces information relative to a pathway adjustment (e.g. see paragraphs 0046, 0081: way or pathway or lane adjustment; paragraphs 0012, 0013, 0105: position of the person).
	Regarding claim 11,    Wang discloses the system of claim 1, wherein the system is configured to make one or more recommendations to a human (e.g. see abstract, paragraphs 0012, 0013, 0048: the object include a person; paragraphs 0046, 0097, 0177: human body; Figs. 5-7: human body).
Regarding claim 12,    Wang discloses the system of claim 11, wherein the system is configured to provide a mechanism (e.g. see paragraph 0088: machine for object tracking) by which the human can take the one or more recommendations or other action (e.g. see abstract, paragraphs 0012, 0013, 0048: the object include a person; paragraphs 0046, 0097, 0177: human body; Figs. 5-7).
		
Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


9.	Claims 7-10, 13-14,  16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable by Wang et al. (US2018/0075593A1) in view of Glaser et al. (US 2019/0205933 A1) (hereinafter Glaser).
	Regarding claim 7,   Wang does not explicitly disclose the system of claim 1, wherein the system creates a model of the conditions of an establishment that is informed by historical data, and runs scenarios of known intervention options through the model to assess intervention options based on their cost, impact, and any other 
	However, Glaser discloses wherein the system creates a model of the conditions of an establishment that is informed by historical data (e.g. see paragraphs 0093: the content delivery conditions to include item purchase history), and runs scenarios of known intervention options through the model to assess intervention options based on their cost, impact, and any other factors of interest to the establishment owner (e.g. see paragraphs 0110–0112: the content delivery based on such as price, content relevance, customer relevance, scenario relevance, pricing model (e.g. cost-per-purchase vs.  cost-per-content-inspection), when current conditions are observed by the system to be of interest or concern, the system generates an intervention recommendation for the establishment that is based on modeled outcomes (e.g. see Fig. 4, paragraphs 0042, 0067–0069: the content delivered based on the location/position  of the customer relative to a product), when a modeled intervention is employed, the system observes the impact of the intervention on the conditions, and if the observed impact is different than the modeled impact, the system updates the model based on the observed data (e.g. see paragraph 0120: update planned content delivery conditions  based on when and if various conditions are met or any suitable condition).
before the effective filling date of the claimed invention to modify the system disclosed by Wang to add the teachings of Glaser as above, in order to provide a quality experience for a customer and provide a variety of potential benefits (see paragraph 0018, 0023: Glaser).
	Regarding claim 8,   Wang and Glaser disclose all the limitations of claim 7, and are analyzed as previously discussed with respect to that claim.
	Wang does not explicitly disclose wherein an observed impact of the intervention is compared with a modeled impact of the action, and then updates the model.
	However, Glaser discloses wherein an observed impact of the intervention is compared with a modeled impact of the action, and then updates the model (e.g. see paragraphs 0110–0112: the updating the content delivery conditions for the user and method may subsequently augment the conditions or thresholds for which content delivery is initiated for less frequent delivery of content or prevention of content delivery--the user will thereby receive few content items that would be ignored).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Wang to add the teachings of Glaser as above, in order to provide a quality experience for a customer and provide a variety of potential benefits (see paragraph 0018, 0023: Glaser).
	Regarding claim 9,    Wang and Glaser disclose all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
	Wang does not explicitly disclose wherein the systems provide for a continual improvement to the model.
	However, Glaser discloses wherein the systems provide for a continual improvement to the model (e.g. see paragraph 0111: content delivery customization for users can be individually customized per user, and individually customized based on the content type and/or item type).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Wang to add the teachings of Glaser as above, in order to provide a quality experience for a customer and provide a variety of potential benefits (see paragraph 0018, 0023: Glaser).
	Regarding claim 10,    Wang does not explicitly disclose the system of claim 1, wherein the system is configured to provide a recommendation that is model directed to at least one of: an interest; and concern of the establishment.
	However, Glaser discloses wherein the system is configured to provide a recommendation that is model directed to at least one of: an interest; and concern of the establishment (e.g. see Fig. 4, paragraphs 0042, 0067-0069: the content delivered based on the location/position of the customer relative to a product).
before the effective filling date of the claimed invention to modify the system disclosed by Wang to add the teachings of Glaser as above, in order to provide a quality experience for a customer and provide a variety of potential benefits (see paragraph 0018, 0023: Glaser).
	Regarding claim 13,    Wang does not explicitly disclose the system of claim 12, wherein the other action that is modeled to best address a condition of interest to an establishment.
	However, Glaser discloses wherein the other action that is modeled to best address a condition of interest to an establishment (e.g. see paragraph 0018: customer walks down a cereal aisle, a content delivery auction can be triggered enabling products in proximity of the customer to bid for the option to deliver content.  The content selected for delivery may be based on relevancy to the customer and/or context (e.g., keywords matching customer shopping history, shopping cart, and/or other factors), the content quality (e.g., size of discount, medium of content delivery, etc.), bidding price, and/or other factors).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Wang to add the teachings of Glaser as above, in order to provide a quality experience for a customer and provide a variety of potential benefits (see paragraph 0018, 0023: Glaser).
Regarding claim 14,    Wang does not disclose the system of claim 1, wherein the system measures at least one: conditions post an intervention; and action, and compares an observed result to the modeled result.
	However, Glaser discloses wherein the system measures at least one: conditions post an intervention; and action, and compares an observed result to the modeled result (e.g. see paragraph 0047: content delivery conditions may be dynamically customized to properties of a scenario, method can include collecting supplemental data such as collecting customer shopping history, customer preferences, item purchase history (e.g., type of customers that have purchased an item).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Wang to add the teachings of Glaser as above, in order to provide a quality experience for a customer and provide a variety of potential benefits (see paragraph 0018, 0023: Glaser).
	Regarding claim 16,    Wang does not explicitly disclose the system of claim 1, wherein the system is used relative to advertising costs of an establishment.
	However, Glaser discloses wherein the system is used with at least one establishment selected from: retail; the food industry; and the beverage industry (e.g. see abstract, paragraphs 0011, 0026: retail marketing; Figs. 1-2).
before the effective filling date of the claimed invention to modify the system disclosed by Wang to add the teachings of Glaser as above, in order to provide a quality experience for a customer and provide a variety of potential benefits (see paragraph 0018, 0023: Glaser).
	Regarding claim 17,    Wang does not explicitly disclose the system of claim 1, wherein the system is used relative to advertising costs of an establishment.
	However, Glaser discloses wherein the system is used relative to advertising costs of an establishment (e.g. see Figs. 4-6, paragraphs 0053, 0101: communication of advertisements and delivering content to an output interface).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Wang to add the teachings of Glaser as above, in order to provide a quality experience for a customer and provide a variety of potential benefits (see paragraph 0018, 0023: Glaser).
	Regarding claim 18,    Wang does not explicilty disclose the system of claim 1, wherein the system provides near real time information relative to an establishment’s current occupancy and provides information selected from at least one of: the ratio of an establishment’s customers to employees; the number of establishment customers compared to establishment inventory; and the number of people who are entering and/or exiting an establishment.
(e.g. see paragraph 0011: the detect real-time interaction events between user and item ; Figs. 4, 6, paragraphs 0042, 0064, 0070: provide automatic inventory tracking based on content associated with the interaction by user, selected from a set of content options based on content associated with items in proximity of a particular item).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Wang to add the teachings of Glaser as above, in order to provide a quality experience for a customer and provide a variety of potential benefits (see paragraph 0018, 0023: Glaser).
	Regarding claim 19,    Wang does not explicitly disclose the system of claim 1, wherein the system identifies a condition of interest with regard to occupant count, occupant activity, occupant location, occupant ratios, and/or some derivative or combination thereof and generates information summarizing the identified condition.
	However, Glaser discloses wherein the system identifies a condition of interest with regard to occupant count, occupant activity, occupant location, occupant ratios, and/or some derivative or combination thereof and generates information summarizing (e.g. see Fig. 4, paragraphs 0042, 0067-0069: the content delivered based on the location/position  of the customer relative to a product).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Wang to add the teachings of Glaser as above, in order to provide a quality experience for a customer and provide a variety of potential benefits (see paragraph 0018, 0023: Glaser).
	
10. 	 Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over 
Wang et al. (US2018/0075593A1) in view Ross et al. (US 2013/0179246 A1).
	Regarding claim 20,    Wang does not explicitly disclose the system of claim 1, wherein the system sends out an alert to an establishment describing the identified condition of interest e.g. that the establishment capacity has dropped below a target capacity.
	However, Ross discloses wherein the system sends out an alert to an establishment describing the identified condition of interest e.g. that the establishment capacity has dropped below a target capacity (e.g. see Fig. 1, paragraphs 0042-0047: step 120 next step is retrieving aggregate data related to a product and aggregate demand or aggregate supply falls below or rises above a predetermined threshold)
before the effective filling date of the claimed invention to modify the system disclosed by Wang to add the teachings of Ross as above, in order to provide a system in which system provides offer related to the product is identified based on the collected location data and the retrieved aggregate data.

Conclusion
11.	Applicant’s amendment necessitated the new ground (s) of rejection (incorporating/using previous cited reference(s)) presented in this office action. THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
 (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486